Citation Nr: 1620261	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-38 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 10, 2015.
 
2.  Entitlement to an evaluation in excess of 50 percent for PTSD on or after June 10, 2015.

3.  Entitlement to a total disability evaluation due to individual unemployability resulting from service-connected disability (TDIU)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  

In its June 2015 rating decision, the AOJ increased the rating for the Veteran's service-connected PTSD to 50 percent, effective June 10, 2015.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The Board notes that it has assumed jurisdiction of the claim for entitlement to TDIU, because such claim has been raised by the.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD was productive of, at least, occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 50 percent, but no higher, for PTSD have been met prior to June 10, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The claims for higher ratings arise from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment records (STRs) and post-service treatment records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in February 2009, June 2011, and June 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate to for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his PTSD has worsened since his last examination nor does the evidence show that the PTSD underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

In March 2015, the Board remanded the Veteran's appeal to obtain outstanding treatment records, and to provide the Veteran with a VA examination to determine the current severity of his PTSD.  The AOJ was also instructed to inform the Veteran of the negative response received from the Social Security Administration (SSA) and to provide a VA Form 21-4142, so that private treatment records from Dr. J.D. could be obtained.  In a May 2015 letter, the AOJ completed these actions.  However, the Veteran did not return a completed VA Form 21-4142.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 192-93.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher evaluations for PTSD are thus ready to be considered on the merits.


II. Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the disability has not undergone material changes and uniform ratings are warranted for the appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a March 2009 rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent evaluation under Diagnostic Code 9411, effective November 21, 2008.  In its June 2015 rating decision, the AOJ increased the rating for the Veteran's service-connected PTSD to 50 percent, effective June 10, 2015.  38 C.F.R. § 4.130.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.
Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DSM (4th ed., p. 32.)).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  
GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

In February 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed PTSD.  He endorsed mild to moderate symptoms of frequent flashbacks, nightmares, poor concentration, and increased arousal.  The Veteran also reported increased social isolation during the past month, and increased irritability.  He retired in 2003.  However, his part-time job, as a highway flagman, provided a welcome distraction from the symptoms he experienced when he had "too much free time."  He experienced flashbacks of the missions he took part in and the wounded and dead people he saw.  The flashbacks caused significant distress which lasted up to an hour if he was not distracted by other stimuli.  His sleeping was affected 3 to 4 nights per week by nightmares.  Typically, it took him at least an hour to fallback asleep after a nightmare.  Mild insomnia was also reported when flashbacks occurred later in the day.  The Veteran averaged 4 to 5 hours of sleep per night in several hour long segments.  He stated that he experienced chronic depression two to three days per week.  However, he denied suicidal or homicidal ideations for the past year.  During the examination, the Veteran displayed the appropriate affect and his mood was mildly positive.  His speech content was goal-directed and reality based.  There was no evidence of responding to internal stimuli.  He was found to be oriented and his judgement was adequate.  The Veteran indicated that he was able to complete the activities of daily living.  The VA examiner assigned a GAF score of 55.

In September 2010, VA received a private evaluation conducted by Dr. J.D. and Dr. C.H.  They indicated that the Veteran had been under their care for the past year.  The Veteran showed anxiety while describing his combat experience.  He described himself as an isolated person.  The Veteran's difficulty with social relationships adversely impacted his social life, family life, and made employment difficult.  The doctors stated the Veteran's PTSD symptoms included unpredictable outbursts of rage followed by periods of depression, flashbacks to events in-service, sleep interruption, social withdrawal, and isolation from almost all social relationships.  The Veteran was unable to work.  Dr. J.D. and Dr. C.H. assigned the Veteran a GAF score of 39.  The Veteran decided to continue his treatment at the VA Medical Center. 

In June 2011, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The VA examiner reported that the Veteran was not currently employed.  The Veteran stated that his PTSD symptoms caused mild occupational and social impairment.  He had periodic difficulty getting along with coworkers and managers.  He had strained relationships with his daughters, but they were improving.  His marriage was good, but he had intermittent outbursts of anger towards his wife.  The Veteran denied flashbacks and nightmares.  However, the Veteran indicated that he experienced emotional reactivity in response to reminders on a monthly basis.  His primary emotional responses were nervousness, anger, and sadness.  His emotional reactivity was accompanied by an elevated heart rate, shortness of breath, and flushing.  He stated his motivation to do things had decreased and it was difficult for him to do things at all.  At times it was an effort for him to go see his grandson.  The Veteran also described feeling isolated from others and denied having any friends.  He also had problems with irritability, anger, and difficulty with concentration.  He indicated that he had a difficult time following direction and reading.  The VA examiner assigned a GAF score of 55.

In January 2015, the Veteran underwent his most recent VA examination to determine the severity of his PTSD.  The VA examiner diagnosed PTSD and unspecified depressive disorder.  However, she was unable to differentiate the symptoms attributable to each diagnosis.  The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He stated the relationships with his daughters was improving, but did not see them very often.  He spent his time doing chores around the house and yardwork.  The Veteran struggled with low motivation and described himself as a loner.  At the examination, the Veteran's hygiene, grooming, speech, and thought process were appropriate.  The VA examiner concluded that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by medication. 

The Board finds that the weight of the evidence shows the Veteran is entitled to a 50 percent evaluation for his PTSD for the entire appeal period.  His PTSD is productive of occupational and social impairment with reduced reliability and productivity.  He has demonstrated impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships - all symptoms associated with the 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

While the evidence warrants a disability rating of 50 percent throughout the course of the appeal, the Board is of the opinion that further development is required before making a determination as to whether the criteria for a rating in excess of 70 percent is warranted is given ambiguity in the record concerning the Veteran's post retirement work history.  This matter is addressed in the Remand below.  


ORDER

An evaluation of 50 percent for PTSD is granted prior to June 10, 2015.


REMAND

Rating in excess of 50 percent for PTSD

There is some ambiguity in the record concerning the severity of the Veteran's PTSD.  Of record is a September 2010 private evaluation noting that the Veteran's PTSD was severe.  On the other hand, all three VA examinations and the Veteran have described his PTSD as moderate.  In light of the foregoing, the Board is of the opinion that a new examination would be probative to reconcile the conflict in the medical evidence regarding the severity of the Veteran's PTSD.  

TDIU

TDIU is an element of the initial rating if raised by the record or the Veteran. See Rice.  In this case, the private psychological evaluation received in September 2010 shows that the Veteran is not able to work and remain umemployed.   In addition to his service-connected PTSD, the Veteran has also been awarded service connection for prostate cancer, currently rated as 40 percent disabling, and erectile dysfunction, currently rated as noncompensable.  With the decision above to award a 50 percent evaluation for PTSD prior to June 10, 2015, the Veteran's combined sevice-connected disability evaluation of 70 percent satisfies the thresholds for consideration of a schedular TDIU.  See 38 C.F.R. § 4.16(a).  

There is some ambiguity in the record concerning the Veteran's employment history.  While the record reflects that the Veteran worked and retired in 2003, the report of a June 2011 VA examianiton notes that he had worked 2 part time jobs since retirement.  It was further noted that he Veteran had reported mild minimal impairment in his occupational function as a result of his PTSD symptoms.  Likewise, the report of a June 2015 VA examination notes that the Veteran again reported several "small jobs" since his retirement and that he enjoyed being retired.  

In light of the foregoing, the Board is of the opinion that further development is necessary to ascertain the Veteran's employment history since his retirement and to fully assess the Veteran's ability to function in most employment settings due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  All action necessitated by the Veteran's response must be accomplished.

2.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  Additionally, the examiner should discuss all occupational impact attributable to PTSD.  The examiner should also attempt to reconcile the September 2010 private psychiatric examination noting severe symptoms with the apparently conflicting findings contain in the various VA examination reports.  

A complete rationale should be given for all opinions and conclusions expressed.

3.  Obtain a medical opinion concerning the functional impairment resulting from the Veteran's service-connected PTSD, prostate cancer, and erectile dysfunction, when also considering his level of education, prior work experience and training, but not conversely impairment attributable to disabilities that were not service connected.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.

The examiner should:

a. Comment on the Veteran's degree of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.

b. Provide a rationale in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as the medical evidence of record.  

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


